Citation Nr: 0303959	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-00 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from April 1942 to 
February 1966, at which time he retired with more than 23 
years of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Seattle, Washington, Regional Office 
(RO).  In August 2002, the Board undertook further 
development of the issue.  

The Board notes that the appellant's claim for service 
connection for defective hearing, about which he provided 
testimony at a December 2000 Travel Board hearing, was 
granted by a March 2002 rating decision.  The record reveals 
that he has not elected to appeal that decision.  Therefore, 
the only issue remaining on appeal is that of entitlement to 
service connection for heart disease.  


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
coronary disease is related to service.  


CONCLUSION OF LAW

Coronary artery disease was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(d) (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
the present case, the appellant has been notified in the 
March 1999 rating decision, the November 1999 statement of 
the case (SOC), and the March 2002 supplemental statement of 
the case (SSOC) of the evidence necessary to substantiate his 
claim for service connection for a heart disorder, and of the 
applicable laws and regulations.  In December 2001, the RO 
sent the appellant a letter notification about the VCAA, 
which informed him of what evidence was necessary in order 
for VA to grant his claim.  It informed him that it would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
Additionally, along with a copy of the March 1999 rating 
decision, the appellant was sent a VA Form 4107 explaining 
his rights in the VA claims process.  The Board concludes 
that the discussions in the rating decision, the SOC, the 
SSOC, along with the December 2001 VA letter, adequately 
informed the appellant of the evidence needed to substantiate 
his claim and complied with VA's notification requirements 
that are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
record shows that the RO has secured the appellant's service 
medical records and VA and private medical treatment records 
since service.  Further, in keeping with the duty to assist, 
the appellant was provided a VA heart examinations in 
December 2002.  The appellant has not identified any 
additional records that may still be outstanding.  The Board 
notes that the appellant presented testimony regarding his 
claim at a December 2000 Travel Board hearing held in 
Seattle, Washington.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Evidence

Service medical records show that electrocardiograms (EKGs) 
performed during the appellant's military service revealed 
premature ventricular contractions (PVCs) on many occasions.  
A March 1965 periodic examination report noted that there was 
an irregular heat rhythm with no pattern, but that there were 
no murmurs or cardiomegaly.  Cardiovascular evaluation was 
performed in May 1965, due to the appellant's frequent 
ventricular extra systoles, and he indicated at that time 
that he had not been aware of any extra beats, skipped beats, 
or feelings of palpitations, and that he had not had chest 
pain, shortness of breath, paroxysmal nocturnal dyspnea, 
swelling of his ankles, cough, or hemoptysis.  He further 
stated that he had never been hypertensive or diabetic.  The 
aortic second sound was found to be greater than the pulmonic 
second sound, but no murmurs were heard.  A resting 
cardiogram revealed occasional PVCs, with otherwise no 
abnormalities.  Single and Double Master's Tests did not 
reveal any evidence of ischemic ST changes.  A glucose 
tolerance test was within normal limits, while serum 
cholesterol was 319 mgs percent.  The impression was no 
evidence of organic cardiovascular disease, and it was felt 
that no further work-up was indicated.  The appellant's 
September 1965 retirement examination indicated that the May 
1965 internal medicine evaluation had revealed no evidence of 
cardiovascular disease or diabetes mellitus.  

The postservice medical evidence presented in this case, 
which includes reports of VA medical examinations performed 
in September 1969 and February 1981, reveals that the 
appellant began receiving treatment at a military medical 
facility in the early 1970's for elevated cholesterol and 
triglyceride levels, and was subsequently diagnosed with 
hyperlipidemia.  Private medical records show that the 
initial diagnoses of cardiovascular disease were in the 
1990's, including coronary artery disease in December 1993.  
Private medical records from A. J. Boulet, M.D., included the 
following assessments in May 1998: chest pain- possibly 
recurrent angina; atherosclerotic heart disease with ischemic 
cardiomyopathy and prior posterior infarction, angioplasty 
(1993), and two vessel bypass (1995); cardiomyopathy; and 
valvular heart disease with moderate mitral regurgitation and 
mild aortic stenosis.  

A December 2000 medical statement from K. Rowbotham, M.D., 
noted that the appellant had been a patient since 1993 and 
had had glucose intolerance prior to his first visit.  Dr. 
Rowbotham indicated that the appellant's blood sugars had 
gradually worsened to the point that frank diabetes had 
developed in 1997, which was followed by peripheral 
neuropathy, secondary to the diabetes, in 1998.  

In a December 2000 medical statement, Dr. Boulet responded to 
the appellant's request for an opinion as to whether his 
current cardiac problems had their onset in service.  Dr. 
Boulet indicated that the appellant's current problems of 
atrial arrhythmias and congestive heart failure were the 
result of chronic atherosclerotic coronary artery disease, 
and did not have their onset per se in the 1960s.  Dr. Boulet 
stated that the appellant's coronary artery disease started 
long before he met the appellant in 1993, at which time the 
appellant had "end-stage" disease with an acute myocardial 
infarction and coronary disease present, which takes years to 
develop, and that there was no way to tell for certain when 
the onset occurred.  He stated that the elevated cholesterol 
noted in 1965 was one of the contributing causes for coronary 
disease later in life, as was hypertension.  He indicated to 
the appellant that clinically significant coronary artery 
disease probably did not have its onset prior to 1966, 
otherwise it was more than likely that he would have not 
survived to the 1990's.  Dr. Boulet reported that he 
suspected that the appellant's vascular disease worsened in 
the late 1970's or 1980's and became clinically manifest in 
the 1990's.  Dr. Boulet noted that studies as to veterans 
killed in action in Vietnam and Korea had revealed that 
significant coronary plaque can begin occurring in one's 20's 
and 30's.  He stated that he suspected, but couldn't prove, 
that the very beginnings of the appellant's atherosclerosis 
had occurred by 1965, when he was 48 years old, and that it 
would have been subclinical at that time.  He told the 
appellant that the nature of the disease was that it often 
begins 10 to 30 years before it becomes clinically evident.  

Pursuant to the Board's request, a VA cardiology examination 
of the appellant, along with evaluation of the claims file, 
was performed in December 2002, for the purpose eliciting an 
opinion as to the etiology of the appellant's cardiac 
disability.  After carefully reviewing the claims file, and 
noting the findings of PVCs in service and the serum 
cholesterol of 319 in May 1965, the VA physician concluded 
that there were two factors of key importance in the 
veteran's case; one being the onset of diabetes mellitus in 
service, and the other being the elevated cholesterol over 
300, although glucose tolerance had been normal.  He 
indicated that individuals with diabetes, which was now 
considered to be a risk factor outside of the major five risk 
factors for heart disease, should be assumed to have coronary 
disease.  The physician referenced the studies of Korean War 
veterans that had shown significant coronary disease in many 
recruits, with some in their 20's that were far advanced and 
totally asymptomatic.  The physician opined that in light of 
the fact of the extremely high cholesterol and the abnormal 
blood sugar it was more likely than not that the appellant's 
coronary disease was related to his active service.  



Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Analysis

The appellant argues that his current cardiac problems are 
related to diabetes mellitus that he argues was presence 
during his active military service.  While the evidence 
presented in this case does not reveal clinical findings that 
show the manifestation of cardiovascular disease or diabetes 
mellitus during the appellant's long period of active duty, 
or during the first year after his retirement from service in 
1966, the Board notes that his long-time private physician 
indicated that he felt, but couldn't prove that the 
beginnings of the appellant's atherosclerosis had occurred by 
1965, albeit they would have been subclinical.  The VA 
physician who reviewed the evidence and examined the 
appellant in December 2002 opined that, because of factors he 
felt indicated the presence of diabetes mellitus in service, 
the appellant's coronary disease more than likely was related 
to service.  These opinions are not rebutted by contrary 
medical opinion.  

After weighing the evidence, the Board has determined that 
there is an approximate balance between the positive and 
negative evidence with regard to the appellant's claim for 
service connection for heart disease.  Thus, because a 
veteran is extended the benefit of the doubt when the 
evidence is in equipoise, under 38 U.S.C.A. § 5107, the Board 
finds that service connection is warranted for heart disease.  


ORDER

Service connection for coronary artery disease is granted.  




REMAND

The Board notes that an April 2002 rating decision denied the 
appellant's claim for service connection for diabetes 
mellitus, and he was notified of that decision in April 2002.  
In a December 2002 statement, the appellant continued to 
argue that his diabetes mellitus had its onset in service.  
The Board considers the December 2002 statement as a timely 
filed notice of disagreement (NOD) as to the April 2002 
rating decision denial of service connection for diabetes 
mellitus.  However, the RO has not issued the appellant an 
SOC on the issue.  Under the holding by the United States 
Court of Appeals for Veterans Claims (Court) in Manlincon v. 
West, 12 Vet. App. 238 (1999), the December 2002 NOD 
initiated review by the Board of the RO's denial of service 
connection for diabetes mellitus, and the issue must be 
remanded to have the RO issue an SOC regarding the claim.  
Because an appeal of the issue has not been perfected by the 
appellant, the Board does not have jurisdiction of the issue.  

Accordingly, the Board finds that in order to insure that the 
appellant receives his procedural due process rights the 
claim of entitlement to service connection for diabetes 
mellitus must be remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

2.  The RO should issue the appellant and his 
representative a SOC with regard to the issue 
of entitlement to service connection for 
diabetes mellitus.  They should be informed of 
the requirement of filing a timely substantive 
appeal subsequent to receipt of the SOC in 
order to perfect the claim and thereby place it 
within the jurisdiction of the Board.  They 
should be afforded the appropriate period of 
time in which to file a substantive appeal 
after they have been issued the SOC.  

The Board expresses its appreciation in advance to the RO for 
its assistance in undertaking the requested action and trusts 
that this action will be attended to in an expeditious manner 
as mandated by the Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes) and VBA's 
Adjudication 
Procedure Manual, M21-1, Part IV.  No additional action is 
required by the appellant until he receives further 
notification from VA.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



